Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

Caution: Read Carefully

This Is A Release Of All Claims

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is voluntarily
entered into as of the date(s) set forth below by and between the undersigned
individual, August A. Cijan and Haynes International, Inc. (“Company”).

 

WHEREAS, Cijan and the Company previously entered into a Termination Benefits
Agreement (the “Termination Benefits Agreement”) dated August 31, 2004, whereby
the rights and obligations of Cijan and the Company in the event of a
termination of employment under certain circumstances were set forth; and

 

WHEREAS, Cijan and the Company desire to supersede and make such Termination
Benefits Agreement null and void and of no force or effect and to set forth the
rights and obligations of the parties with respect to a termination of Cijan’s
employment with the Company under the terms set forth in this Agreement; and

 

WHEREAS, Cijan and the Company have reached mutual agreement on the termination
of Employee’s employment effective as of December 31, 2008 (“Separation Date”);

 

NOW, THEREFORE, in consideration of the mutual understandings, covenants, and
the release contained in this Agreement, Company and Cijan hereby voluntarily
agree as follows:

 

1.                                       Definitions.  Specific terms used in
this Agreement have the following meanings: (a) words such as “I,” “me,” and
“my” include both the undersigned and anyone who has or obtains any legal right
or claims through me; and (b) “Company” means Haynes International, Inc., all of
its past and present officers, directors, employees, trustees, parent
corporations, agents, members, affiliates, insurers, any and all employee
benefit plans (and any fiduciary of such plans) sponsored by such entities, and
such each entity’s subsidiaries, predecessors, successors, and assigns, and all
other entities, persons, firms, or corporations liable or who might be claimed
to be liable, none of whom admit any liability to me, but all of whom expressly
deny any such liability.

 

2.                                       My Claims.  The claims I am releasing
(“My Claims”) include all of my rights to any relief of any kind from the
Company, including without limitation, all claims I have now, whether or not I
now know about the claims.  These claims, which I hereby release, include, but
are not limited to the following:

 

(a) all claims relating to my employment with Company, or the termination of
that employment, including, but not limited to, any claims arising under the
Fair Labor Standards Act; Title VII of the Civil Rights Act of 1964; the Civil
Rights Act of 1866; the Age Discrimination in Employment Act (“ADEA”); the Older
Worker Benefits Protection Act (“OWBPA”); the Employee Retirement Income
Security Act; the Family and Medical Leave Act (“FMLA”); the Americans with
Disabilities Act; the applicable state civil rights laws; and/or any other
federal, state or local law;

 

--------------------------------------------------------------------------------


 

(b) all claims under any principle of common law or equity, including but not
limited to, claims for alleged unpaid compensation or any other monies;
commissions; any tort; breach of contract; and any other allegedly wrongful
employment practices; and

 

(c) all claims for any type of relief from the Company, including but not
limited to, claims for damages, costs and attorney’s fees.

 

In addition to these claims being released, I acknowledge that I have not
suffered any physical or mental injuries arising out of my employment with
Company or the termination of that employment.

 

3.                                         Termination Benefits Agreement and
Any Other Agreement Superseded; All Claims Released.  I understand and agree
that this Agreement constitutes the entire agreement between me and the Company
with regard to the subject matter covered and that any rights, benefits and
obligations upon termination of my employment shall be governed solely and
exclusively by this Agreement and that any rights, benefits or obligations of
any kind under the Termination Benefits Agreements or any other agreement of any
kind which purports to set forth terms or conditions regarding my separation
from employment or providing any payment, benefits or rights in connection with
a termination of my employment are null and void and are of no force or effect. 
This Agreement is intended to and will completely replace and supersede the
Termination Benefits Agreement and any other termination, separation or
severance agreement and all prior understandings or arrangements, oral or
written, previously entered into or agreed between me and the Company.  By
signing this document I release and discharge the Company from any and all
claims, causes of action, demands, lawsuits or other matters of any kind
whatsoever, known or unknown, directly or indirectly related to the Termination
Benefits Agreement.

 

4.                                         Severance Plan Not Applicable; All
Claims Released.  I understand and agree that any rights, benefits and
obligations upon termination of my employment shall be governed solely and
exclusively by this Agreement and that any rights, benefits or obligations of
any kind that are or could have been available to me under the Company’s
Severance Plan are superseded by this Agreement and that I shall have no right,
interest or ability to receive any payment, benefit or other consideration of
any kind under the Severance Plan.  By signing this document I release and
discharge the Company from any and all claims, causes of action, demands,
lawsuits or other matters of any kind whatsoever, known or unknown, directly or
indirectly related to the Severance Plan.

 

5.                                         Exclusions From Release.  I
understand that My Claims released under this Agreement do not include any
rights or claims that may arise after the Effective Date of this Agreement
(which is that date occurring on the eighth (8th) day after I sign this
Agreement, provided that I do not revoke this Agreement as described below).   I
understand I do not waive future claims. Also, I further understand that nothing
in this Agreement shall in any way adversely affect whatever vested rights I may
have to benefits under any retirement or other employee benefit

 

2

--------------------------------------------------------------------------------


 

plan or adversely affect my ability to exercise vested stock options as
described in paragraph 6, below.  In addition, I acknowledge that this Agreement
is not intended to (a) prevent me from filing a charge or complaint including a
challenge to the validity of this Agreement, with the EEOC; (b) prevent me from
participating in any investigation or proceeding conducted by the EEOC; or
(c) establish a condition precedent or other barrier to exercising these
rights.  While I have the right to participate in an investigation, I understand
that I am waiving my right to any monetary recovery arising from any
investigation or pursuit of claim on my behalf.  I acknowledge that I have the
right to file a charge alleging a violation of the ADEA with any administrative
agency and/or to challenge the validity of the waiver and release of any claim I
might have under the ADEA without either: (a) repaying to the Company the
amounts paid by it to me or on my behalf under this Agreement; or (b) paying to
the Company any other monetary amounts (such as attorney’s fees and/or damages).

 

6.                                       Company’s Agreement to Make Payment to
Me .  In exchange for my release and other promises made by me in this
Agreement, the Company agrees that it shall make a separation payment to me in
the amount of One Hundred Seventy Thousand Dollars ($170,000), less taxes and
other required deductions and withholdings (“Separation Payment”).  I understand
that the Separation Payment described above shall be paid to me in a lump sum on
the Company’s regular payroll date as soon as practical after all of the
following have occurred: (i) the Separation Date has passed; (ii) I have signed
and returned the Agreement, and (iii) the seven (7) day revocation period
described in this Agreement expires.  In addition, I acknowledge that any
unvested Company stock options held by me as of the Separation Date will
terminate and be forfeited as of such Separation Date and that any outstanding
vested Company stock options held by me as of the Separation Date shall continue
to be exercisable by me or my estate for six (6) months following my Separation
Date, but in no event later than the expiration date of the stock options as
specified in the applicable grant letter.  I acknowledge that the payment
described above and the continued limited exercisability of my vested Company
stock options constitute full and fair consideration for the release of My
Claims, that the Company is not otherwise obligated to make these payments to
me, and that they are in addition to any other sums to which I am otherwise
due.  I also acknowledge that I have received all other forms of compensation,
of whatever kind, that may be due to me by the Company, including, without
limitation, amounts earned by me prior to the Separation Date and that I am not
entitled to any other payments under any other agreement with the Company,
including but not limited to any Stock Option Agreement and the Termination
Benefit Agreement.

 

7.                                       Return of Company Property.  I hereby
represent and warrant that I have returned to the Company all of its property
that was ever in my possession or control.  This property includes, but is not
limited to, financial and other business records, personnel records, office and
other keys, directories, computer hardware and software, books, documents,
memoranda, and all other records, and copies of all such items.

 

8.                                       Termination of Relationship.  I
acknowledge that my employment has been separated as of the date referenced in
the introductory paragraphs to this Agreement.  I further agree not to apply for
future employment with the Company, or any of its affiliates or successors.  I
acknowledge that neither the Company nor its successors have any obligation,
contractual or

 

3

--------------------------------------------------------------------------------


 

otherwise, to rehire, reemploy, recall, or hire me in the future.  I understand
that this Agreement does not constitute an admission of wrongdoing by any party.

 

9.                                       Consultation with Attorney.  I
acknowledge that the Company has advised me that it is up to me as to whether I
consult an attorney prior to signing this Agreement, and that the Company has
advised that I should do so.

 

10.                                 Non-Defamation and Confidentiality. In
further consideration of the payments and benefits set forth above, I  agree,
consistent with applicable law,  to protect the Company from intrusion into its
business by not disclosing to any third-party any confidential information or
trade secrets of the Company. Such information includes, but not limited to,
confidential information regarding the credit and collection activities of the
Company, and information regarding the Company’s employees, services, marketing
strategies, business plans,  operations, costs, research and development
efforts, technical data and know-how, financial information, internal
procedures, forecasts, methods, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information
regarding the Company’s business (collectively referred to as “Confidential
Information”).  I agree that all such Confidential Information is and shall
remain the sole and exclusive property of the Company.  Except as may be
expressly authorized by the Company in writing, or as may be required by law
after providing due notice thereof to the Company, I agree not to disclose, or
cause any other person or entity to disclose, any Confidential Information to
any third party as long as such information remains confidential (or as limited
by applicable law) and I agree not to make use of any such Confidential
Information for my own purpose or for the benefit of any other entity or
person.   I agree to refrain from making any defamatory comments to anyone
(including, but not limited to, the Company’s customers) concerning the Company,
its employees, agents, operations, or plans.   I agree that any inquiries
concerning the Company shall be directed to the Personnel Department of Company
for response.  In further protection of the interests of the Company, I agree
that, as to any matters currently pending, or which arise relating to my
employment with the Company, I will cooperate with the Company and its attorneys
in connection with any proceeding involving the Company before a court, an
administrative agency, governmental organization, or an arbitrator. I further
understand that it is an essential and material condition of this Agreement that
the existence and terms of this Agreement are to remain strictly confidential
and shall not be disclosed by me to any person other than to my attorney, my
accountant or my spouse, if any, or as required by law.

 

11.                                 Violation of Agreement.  If any legal action
or other proceeding is brought for the enforcement of this Agreement, the
non-breaching party shall be able to recover from the breaching party its
reasonable attorney’s fees, court costs and all expenses (including, without
limitation, all such fees, costs and expenses incident to appeals), incurred in
that action or proceeding, in addition to any other relief to which such party
or parties may be entitled.  In addition, in the event of a violation of the
provisions of paragraphs 10 and 16-17 of this Agreement, it is understood that
precise calculation of damages may be difficult, but that the Company will
suffer significant harm in the event a violation occurs.  Consequently, not as a
penalty, but as reasonable approximation of the actual harm incurred, the
parties agree to

 

4

--------------------------------------------------------------------------------


 

liquidated damages of five thousand dollars ($5,000.00) per violation by me, in
addition to any other remedies otherwise available in law or equity.

 

12.                                 Miscellaneous.  I understand and agree that
no provision of this Agreement may be modified, waived or discharged unless a
waiver, modification or discharge is agreed to in writing and is signed by the
Company and by me.  I understand and agree that no waiver by either party at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement, to be performed by the other party shall be deemed
a wavier of similar or dissimilar provision or condition at the same or an any
prior or subsequent time.  I understand and agree that this is the entire
agreement between me and the Company with regard to the subject matter covered
in this Agreement and no agreement or representation, oral or otherwise, express
or implied, with respect to the subject matter of this Agreement may be made by
either party which are not expressly set for this in this Agreement.

 

13.                                 Severability.  I understand, and it is my
intent, that in the event this Agreement is ever held to be invalid or
unenforceable (in whole or in part) as to any particular type of claim or charge
or as to any particular circumstances, it shall remain fully valid and
enforceable as to all other claims, charges, and circumstances.

 

14.                                 Applicable Law.  I agree that this Agreement
has been made and entered into in the State of Indiana and that it will be
governed by and construed in accordance with the laws of the State of Indiana. 
I agree that any action in law or in equity brought by either party arising from
or in connection with this Agreement or arising from or in connection with the
performance by either party of its obligations under this Agreement shall be
brought only in the United States District Court for the Southern District of
Indiana, Indianapolis Division or the Circuit Court of Howard County, Indiana,
and that I consent to the jurisdiction of those courts.

 

15.                                 Internal Revenue Code Section 409A.

 

(a)                          All payments to be made to me as a result of my
termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A of the Internal Revenue Code
(“Code”).  In no event may I, directly or indirectly, designate the calendar
year of a payment.

 

(b)                         Separation/severance benefits under this Agreement
are intended to be exempt from section 409A of the Code under the “separation
pay exception,” to the maximum extent applicable.  Any payments hereunder that
qualify for the “short-term deferral” exception or another exception under
section 409A of the Code shall be paid under the applicable exception.

 

(c)                          Notwithstanding the foregoing or anything to the
contrary contained in any other provision of this Agreement, if I am a
“specified employee” at the time of my “separation from service” within the
meaning of section 409A of the Code, then any payment

 

5

--------------------------------------------------------------------------------


 

hereunder designated as being subject to section 409A shall not be made until
the first business day after (i) the expiration of six (6) months from the date
of my separation from service, or (ii) if earlier, the date of my death (the
“Delayed Payment Date”).  On the Delayed Payment Date, there shall be paid to me
or, if I have died, to my estate, in a single cash lump sum, an amount equal to
aggregate amount of the payments delayed pursuant to the preceding sentence.

 

(d)                         The term “specified employee” shall mean any
individual who, at any time during the twelve (12) month period ending on the
identification date (as determined by the Company or its delegate), is a
specified employee under section 409A of the Code, as determined by the Company
(or its delegate).  The determination of “specified employees,” including the
number and identity of persons considered “specified employees” and
identification date, shall be made by the Company (or its delegate) in
accordance with the provisions of sections 416(i) and 409A of the Code.

 

16.                                 Period to Consider Agreement and Expiration
of Offer.  As required by the ADEA and the OWBPA, I understand that I have
twenty-one (21) calendar days from the day that I receive this Agreement, not
counting the day upon which I received it, to consider whether I wish to sign
it.  If I sign this Agreement before the end of the twenty-one (21) calendar day
period, it will be my personal and voluntary decision to do so.  I also
understand that if I fail to deliver this Agreement to the Company within said
period of time, it shall expire and be deemed withdrawn by the Company.

 

17.                                 Right to Revoke Agreement.  I understand
that I may revoke this Agreement at any time within seven (7) calendar days
after I sign it, not counting the day upon which I sign it. This Agreement will
not become effective or enforceable unless and until the seven (7) calendar day
revocation period has expired without my revoking it, i.e. on the eighth (8th)
calendar day after I sign this Agreement.

 

18.                                 Procedure to Accept or Revoke.  To accept
this Agreement, I must deliver the Agreement, after it has been signed and dated
by me, to the Company, by hand or by reliable overnight delivery, and it must be
received by the Company within the twenty-one (21) calendar day period that I
have to consider this Agreement.  To revoke my acceptance, I must deliver a
written, signed statement that I revoke my acceptance to the Company by hand or
by reliable overnight delivery and any such notice of revocation must be
received by the Company within seven (7) calendar days after I signed the
Agreement.  All deliveries shall be made to the Company at the following
address, marked “Personal and Confidential”: Jean C. Neel, 1020 West Park Ave.,
P.O. Box 9013, Kokomo, IN 46904-9013.  If I choose to deliver my acceptance or
revocation notice by reliable overnight delivery, it must be received by the
above-named individual at the Company within the applicable period stated above.

 

19.                                 My Representations.  I HAVE READ THIS
AGREEMENT CAREFULLY, I HAVE HAD AN ADEQUATE OPPORTUNITY TO CONSULT AN ATTORNEY,
AND I UNDERSTAND ALL OF ITS TERMS. IN AGREEING TO SIGN THIS AGREEMENT, I HAVE
NOT RELIED ON ANY STATEMENTS OR EXPLANATIONS MADE BY THE COMPANY, EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT.  I ALSO

 

6

--------------------------------------------------------------------------------


 

UNDERSTAND AND AGREE THAT THIS AGREEMENT CONTAINS ALL OF THE AGREEMENTS BETWEEN
THE COMPANY AND ME RELATING TO THE MATTERS INCLUDED IN THIS AGREEMENT.  I ALSO
AGREE THAT THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF
WHICH, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

 

Date: January 5, 2009

 

 

 

Printed Name: August A. Cijan

 

 

 

Signature:

/s/ AUGUST A. CIJAN

 

 

 

Witness:

 

/s/ JEAN NEEL

 

Signature

 

Jean Neel

 

Printed Name

 

 

 

Received and agreed to by Haynes International, Inc. on behalf of itself and all
other persons and entities released herein:

 

 

 

By: Jean Neel

 

 

 

/s/ JEAN NEEL

 

Signature

 

 

 

Date: January 5, 2009

 

7

--------------------------------------------------------------------------------